t c summary opinion united_states tax_court peter spuler jr petitioner v commissioner of internal revenue respondent docket no 8318-99s filed date peter spuler jr pro_se taylor cortright for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue - - respondent determined deficiencies additions to tax and penalties in petitioner’s and federal income taxes as follows addition_to_tax penalty year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure big_number big_number big_number the issues for decision are whether a distribution in to petitioner from the individual_retirement_account ira of petitioner’s deceased father is taxable to petitioner whether petitioner is entitled to deductions for contributions in and to a simplified employer pension-individual retirement account sep whether petitioner is entitled to deductions for amounts paid for self-employed health insurance whether petitioner is liable for additions to tax for failure_to_file timely returns for and pursuant to sec_6651 and whether petitioner is liable for negligence penalties for and pursuant to sec_6662 some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition herein petitioner resided in fort washington maryland there are also adjustments to personal exemptions itemized_deductions and the alternative_minimum_tax which result from the above adjustments and are otherwise not in issue during the years in issue petitioner was employed full-time as an engineer for greenhorne o’mara inc petitioner received a bachelor of science degree in engineering and master’s degrees in public policy and business in petitioner accepted the position at greenhorne o’mara inc of director of marketing for federal land development and infrastructure in petitioner filed a certificate of incorporation for synergetics engineering corp sec according to a business plan dated date the mission of sec was as follows synergetics has as its core mission to seek unique profitable business opportunities in the technical services market by focusing its total efforts on the high growth environmental quality segments of the overall market the venture will always be market- driven with primary attention to client needs the management team will always nurture a direct personal relationship with each major client within mutually shared objectives of unquestioned long-term technical reliability and uncompromised attention to long-term service needs for the taxable_year ending date sec filed a form_1120s u s income_tax return for an s_corporation the return reflects that petitioner his wife and other family members owned percent of the shares of sec the return also reflected total income of dollar_figure expenses of dollar_figure and an ordinary_loss of dollar_figure for the years in issue no forms 1120s were filed on behalf of sec the record is unclear to what extent sec conducted any business during the years through apparently during - and petitioner as a representative of sec contributed his services as a consulting engineer to nonprofit_organizations such as christian fellowship ministries neither sec nor petitioner billed or received any money for such services sec did not receive taxable_income during the years in issue nor did sec pay petitioner any sums as either salary or self-employment_income during the years in issue petitioner maintained an account at charles schwab titled in his name uta charles schwab co inc sep-ira dtd contributions were made to the account in the amounts of dollar_figure for and dollar_figure for petitioner also paid dollar_figure and dollar_figure for self-employed health insurance for and petitioner’s father peter j spuler sr mr spuler died in during that year petitioner received a distribution in the amount of dollar_figure from mr spuler’s estate representing petitioner’s share of an ira owned by mr spuler and held by the south jersey s l association the record is unclear as to whether petitioner was listed as a beneficiary of the ira and or whether the distribution was paid directly to petitioner or passed through the estate mr spuler’s will provided that his estate would be liable for all federal state and other taxes arising from the transfer of property under the will petitioner received automatic extensions to file his and federal_income_tax returns the due_date of the - - and returns as extended were date and date respectively petitioner’s and tax returns were received by respondent on date and date respectively respondent mailed a notice_of_deficiency to petitioner on date the notice determined that petitioner failed to report income of dollar_figure in received as a distribution from mr spuler’s ira the notice also disallowed petitioner’s deductions for contributions to a simplified_employee_pension plan and payments for self-employment health insurance as petitioner failed to satisfy the requirements of each deduction respondent also determined that petitioner was liable for an addition_to_tax for failure_to_file a timely return under sec_6651 and for the negligence_penalty under sec_6662 a for each of the taxable years and after the trial of this case the court held a teleconference with the parties the court expressed concern over the inconclusive evidence regarding the ira distribution the court provided petitioner an opportunity to submit additional documents regarding the ira we reopened the record and admitted into evidence a letter from petitioner and a copy of mr spuler’s will ira distribution from mr spuler generally any amount_paid or distributed to a taxpayer from an ira is included in gross_income in the manner provided by sec_72 see sec_408 a payee will generally not have a basis in the ira unless the payee contributed nondeductible amounts to the ira see sec_72 sec_219 and b d and 108_tc_54 sec_1_408-4 c income_tax regs when a payee contributes nondeductible amounts the payee’s gross_income does include an amount of the distribution in proportion to the nondeductible_contribution as compared to the total contribution to the ira see sec_72 sec_408 campbell v commissioner supra sec_1_408-4 income_tax regs the parties agree that petitioner received dollar_figure in from mr spuler’s ira petitioner contends that mr spuler had basis in the ira for the following reason however given the history of the contributions as made subsequent to my father’s retirement from his lifetime primary employer public service gas electric it is reasonable to assume that they were non-deductible contributions he was earning minor wages working part-time during those years and would not have needed and or required deductible contributions we do not find petitioner’s unsupported self-serving statement to be sufficient to support the assertion that the ira included nondeductible_contributions see 99_tc_202 tokarski v commissioner t c - petitioner failed to establish that mr spuler made nondeductible_contributions to the ira ’ thus the entire distribution is includable in gross_income petitioner additionally argues that he is not liable for tax on the ira distribution mr spuler’s will provides that all federal state and other death taxes associated with the transfer of property from his estate to his beneficiaries will be paid_by his estate and that none of the beneficiaries are liable for the taxes state law determines the legal rights and interests in property and transfers thereof however federal_law determines the manner and extent to which such rights and interests will be subjected to federal tax see 317_us_154 309_us_78 estate of sweet v commissioner 234_f2d_401 10th cir affg 24_tc_488 100_tc_42 we conclude that the terms of mr spuler’s will do not affect petitioner’s liability for the ira distribution and he must include the full amount in gross_income deductions for a sep a sep plan is described in sec_408 an employer may make contributions to an employee’s retirement account see sec_2 as a result of our conclusions we need not consider whether petitioner had a basis in the ira arising from nondeductible_contributions made by his father --- - a and b self-employed persons or sole proprietors are treated as their own employers under a sep plan see secs aq1 c k the qualifying provisions for a sep plan are extensive we need not detail the requirements here while petitioner may have maintained an account described as a sep account and made contributions to it in the years in issue he has not established that he was self-employed or a sole_proprietor in the year in issue petitioner acknowledges that his solely owned corporation sec did not receive income or incur expenses in the years in issue petitioner did not receive any money from sec as a self-employed_person or otherwise in fact as indicated petitioner was a full-time_employee at greenhorne o’mara inc and received a salary from that organization during and based on the foregoing petitioner is not entitled to the claimed deductions for sep contributions self-employed health insurance deductions sec_162 a permits self-employed individuals to deduct amounts paid for health insurance as discussed above petitioner was not self-employed during the years in issue and did not receive self-employment_income petitioner’s earned_income came from his salary as an employee of greenhorne o’mara inc accordingly petitioner is not entitled to the deductions for payments made for health insurance --- - additions to tax for failure_to_file timely under sec_6651 a petitioner’s and federal_income_tax returns were not timely filed petitioner does not assert nor did he present any evidence that the returns for the years in issue were received or mailed prior to the due_date as extended sec_6651 imposes an addition_to_tax of percent of the amount of such tax required to be shown on the return per month not to exceed percent for failure to timely file a return the addition_to_tax under sec_6651 is imposed unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the record does not establish that the failures to timely file were due to reasonable_cause and not willful neglect thus respondent is sustained on this issue accuracy related penalties under sec_6662 a sec_6662 imposes an accuracy-related_penalty in the amount of percent of the portion of the underpayment_of_tax attributable to negligence or disregard of rules or regulations see sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws see sec_6662 sec_1_6662-3 income_tax regs moreover negligence is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 -- - disregard includes any careless reckless or intentional disregard of rules or regulations see sec_6662 sec_1_6662-3 income_tax regs no penalty will be imposed with respect to any portion of any underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion see sec_6664 based on this record we conclude that petitioner is liable for the accuracy-related_penalties under sec_6662 petitioner’s returns for the years in issue were replete with errors and petitioner failed to provide credible_evidence to substantiate or support entitlement to the deductions claimed we conclude that petitioner’s actions were not those of a reasonable and prudent person under the circumstances thus we sustain respondent on this adjustment reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
